Citation Nr: 1025412	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-26 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 


INTRODUCTION

The Veteran served on active duty from September 26, 2006 to 
October 31, 2006. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In the decision, the RO denied service connection 
for degenerative disc disease (L4-L5). 

FINDINGS OF FACT

1.  No back condition was noted at the Veteran's entrance 
examination.

2.  The weight of the probative evidence favors the finding of a 
causal relationship between the Veteran's currently diagnosed 
degenerative disc disease of the lumbar spine and an injury 
incurred in service. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

A. Duty to Notify

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a March 
2007 letter satisfied the duty to notify provisions regarding the 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the letter, the 
RO advised the Veteran of the criteria for service connection for 
a herniated disc between L4-L5.  The RO explained that VA was 
responsible for obtaining relevant Federal agency and service 
medical records, and would provide a medical examination if 
necessary to decide the claim.  VA would make reasonable efforts 
to obtain relevant records not held by any Federal agency and 
medical evidence of care provided.  The letter stated that the RO 
needed evidence from the claimant that the present condition 
existed from military service.  It provided a list of relevant 
evidence that the claimant could provide to help the RO make its 
decision.  Additionally, the RO explained how it determines 
disability rating and effective date when it finds injuries to be 
service connected.  Therefore, the Board concludes that VA has 
fulfilled its duty to notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Veteran's service treatment records are in the 
file.  The Veteran stated in his April 2007 VCAA Notice Response 
that he had more evidence to give to VA to substantiate his 
claim, and provided a description of his injury and treatment.  
He did not reference outstanding records that he wanted VA to 
obtain.  The RO obtained the Veteran's private treatment records 
for a back injury for the period of November 2006 to December 
2009.  The RO obtained a March 2009 statement from the Veteran's 
private physician that described his discogenic disease.  In 
April 2009 the RO obtained an affidavit from the Veteran in which 
he discussed his history of back pain.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

In May 2008, the RO requested a medical examination of the 
Veteran's spine.  In June 2008, such an examination was conducted 
at the Kansas City VAMC.  During the course of the physical 
examination, the examiner spoke with Veteran and reviewed his 
claims file and medical records.  The examiner was unable to 
render an opinion as to whether the Veteran's current injury was 
caused or aggravated by active duty.  Due to the Board's 
favorable determination in this case, however, no remand for an 
additional opinion is required. 

Consequently, the Board concludes that VA has fulfilled its 
duties to notify and assist the Veteran and, accordingly, will 
proceed to a decision.

      II. Service Connection Claim

A. Background

The Veteran alleges that he suffered degenerative disc disease of 
the lumbar spine while serving in the Air Force.  At the 
Veteran's July 2006 entrance examination, the clinician reported 
that his spine and musculoskeletal system were normal.  The 
Veteran reported no recurrent back pain or back problems, no back 
surgery, and no numbing or tingling.  No back condition was 
noted, and the Veteran was cleared for service. 

The Veteran began experiencing back pain and numbness in his 
right foot during basic training, and on October 2, 2006, he was 
diagnosed with acute recurrent low back pain.  The Veteran's 
condition did not respond to physical therapy.  At that time, the 
Veteran reported previous low back pain caused by a fall at work 
about four years earlier.  He stated that he had no symptoms of 
the injury in the two years prior to service.  The Veteran later 
stated that the injury occurred in 2000 and he had experienced no 
back problems for six years prior to service.

On October 11, 2006, an MRI of the Veteran's spine showed a loss 
of normal disc height and signal of T11-T12, L4-L5, and L5-S1 
consistent with desiccation.  It also reported a right 
paracentral disc protrusion with a small annular tear in the T11-
T12 disc space.  An x-ray of the lumbar spine showed mild disc 
narrowing and a small central disc protrusion with a small 
annular tear at L4-L5.  There was mild disc narrowing and a broad 
based disc bulge compressing the lateral recesses and abutting 
the traversing nerve root on the right at L5-S1.  This back 
condition caused the Veteran to suffer significant pain from 
minimal exertion.  A chronological record of medical care 
completed on October 13, 2006, reported that the back pain 
condition existed prior to enlistment.  

Treatment records from St. John's Clinic and Cedar County 
Memorial Hospital from November 2006 through December 2009 report 
the Veteran having chronic low back pain, a decreased range of 
motion, and disc degeneration.  In March 2009, the Veteran's 
private physician stated that he had been diagnosed with 
discogenic disease in 2000, and that it was likely that an injury 
could have aggravated his weakened back and exacerbated this 
disease.  He stated that the work-related back problem had been 
resolved in 2000, and that activities required in military 
service likely caused the Veteran's back condition to worsen.  

In June 2008, the Veteran underwent a compensation and pension 
examination at the Kansas City VAMC to obtain an opinion as to 
the relationship between his current back pain and his active 
duty.  The examination showed that the Veteran had a broad based 
disc bulge in the L5-S1 disc space, a small central disc 
protrusion with a small annular tear in the L4-L5 disc space, and 
right paracentral disc protrusion in the T11-12 space.  The 
examiner could not opine as to whether the herniated disc was 
caused or aggravated in service because he did not know the 
extent of the Veteran's previous work injury.  

B. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or continuity of 
symptomatology.  Chronicity is established if the appellant can 
demonstrate (1) the existence of a chronic disease in service and 
(2) present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post 
service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 
(2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)). 
See also 38 C.F.R. § 3.303(b).

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  See 38 C.F.R. § 
3.304(b).  The term "noted" denotes "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b).  
The presumption of soundness may be rebutted where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated by such service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 
1111; VAOPGCPREC 3-2003.  Service connection by "aggravation" 
may be granted by showing that a disorder or condition that pre-
existed military service became worse during military service 
(but not as a result of its natural progression).  38 C.F.R. § 
3.306(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

As noted above, Veterans are presumed to have entered service in 
sound condition as to their health when there has been an 
entrance examination in which the later complained- of disability 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In the present case, the Board has reviewed the 
Veteran's service treatment records and finds that the clinical 
evaluation conducted at his July 2006 entrance examination did 
not note any back, spine, or other musculoskeletal injuries.  The 
Veteran did not report any recurrent back pain or problems, 
numbness, or tingling.  There is no indication in the entrance 
examination that the Veteran suffered a back condition prior to 
his entrance into the Air Force.  Thus, the Veteran is entitled 
to a presumption of soundness at service entrance with regard to 
degenerative disc disease of the lumbar spine.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Having found the Veteran presumptively sound, the Board's 
analysis turns to whether there is clear and unmistakable 
evidence that the injury preexisted service and was not 
aggravated during service.  In October 2006 the Veteran reported 
suffering a back injury at work about four years earlier, but 
stated he had suffered no symptoms in the previous two years.  
The Board notes, however, that the existence of conditions prior 
to service reported by the Veteran as medical history does not, 
in itself, constitute a notation of a pre-existing condition as 
required by 38 C.F.R. § 3.304(b)(1).  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); 38 C.F.R. § 3.304(b)(1).  The Veteran's 
physician stated that he was diagnosed with discogenic disease in 
2000, but that he believed it likely that the Veteran's back 
condition worsened from activities required in military service.  
Accordingly, the Board concludes that the presumption of 
soundness has not been rebutted because these statements do not 
provide clear and unmistakable evidence that the Veteran's injury 
preexisted service and was not aggravated during service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  

The next question before the Board  is whether the Veteran 
currently suffers from a low back disability.  The June 2008 VA 
examination reported that the Veteran had a current disk 
herniation.  The examination diagnosed the Veteran with a broad 
based disc bulge in the L5-S1 disc space, a small central disc 
protrusion with a small annular tear in the L4-L5 disc space, and 
right paracentral disc protrusion in the T12-11 space.  Private 
medical records from 2006 to 2009 report  back pain and disc 
degeneration.  The Board finds that post-service medical records 
demonstrate that the Veteran has met the criteria for a current 
disability. 

Moreover, the Board notes that private treatment records from 
November 2006 to December 2009 provide competent medical evidence 
that the Veteran had continuous symptoms of acute back pain and 
degenerative disc disease following his October 2006 discharge.  
There were no reports of any intercurrent, post-service back 
injuries.  Furthermore, the Veteran is competent to report that 
following his discharge, he has had continuous pain between his 
shoulder blades, down his lower back, and down his right leg.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(1).  

In addition, the Board finds that competent medical evidence 
establishes an etiological relationship between the Veteran's 
current degenerative disc disease and an injury incurred in 
service.  As noted, the Veteran was sound upon entrance to active 
service.  A week after entering the service, however, the Veteran 
was diagnosed with acute recurrent lower back pain.  An MRI 
conducted two weeks after the Veteran entered the service showed 
that he had disc protrusion in the lumbar region.  The Veteran's 
current physician stated that although his work-related back 
injury had been resolved in 2000, it was likely that an injury 
could have aggravated the Veteran's weakened back.  He concluded 
that it was likely that the Veteran's back condition worsened 
from activities required in military service.  Because the 
presumption of soundness applies, the Board finds that in this 
case "aggravation" equates to "causation" for the purpose of 
establishing an etiological relationship.  Accordingly, as 
competent medical evidence shows that the Veteran's current 
degenerative disc disease is related to service, the 
preponderance of the evidence weighs in favor of the claim for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


